Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 1of 13

FILED

IN THE UNITED STATES DISTRICT COURT _ DEC 14 2020

FOR THE WESTERN DISTRICT OF PENNSYLVANIA
: ~ CLERK U.S. DISTRICT COURT

WEST. DIST. OF PENN
Thuy Van Vo, : SYLVANIA

Plaintiff
Civil Action No.
Vv. 2:18-cv-—01364—-NR-MPK
Robert Gilmore, Michael Zaken,
and Stephen Durco,

Defendants

PLAINTIFF'S OBJECTION TO THE MAGISTRATE
JUDGE'S REPORT AND RECOMMENDATION [ECF No. 118]

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Plaintiff, Thuy Van Vo, pro se, and pursuant to Fed.R.Civ.P.
Rule 72, Local Rule 72.D.2., and 28 U.S.C. §636(b)(1), respectfully Objects
to the Report and Recommendation (R&R) of the Magistrate Judge at [ECF No.

118]. In support of this Objection, Plaintiff states as follows:

‘I. LEGAL STANDARD

1. "In reviewing a pretrial matter on appeal froma
magistrate judge, a District Court's review is limited
to determining whether the Magistrate Judge's order
‘is clearly erroneous or contrary to law.'" 28 U.S.C.
§636(b)(1) (A).

II. PLAINTIFF'S OBJECTION

A. EXHAUSTION OF ADMINISTRATIVE REMEDIES:

2. “Although Plaintiff claims that he reported 'voyeurism'
under DC-ADM 008, such conduct only relates to 'an
invasion of privacy for reasons unrelated to official
duties.' Here, the video surveillance and recording
of an inmate strip search relates to official duties,
Maintaining security relative to visits. Therefore, it
is not 'voyeurism.'" [ECF No. 118, at pg. 10].
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 2 of 13

3. Plaintiff objects to this statement by the Magistrate Judge as
being erroneous. The Defendants have admitted that the Officers conducting
these strip searches were "not properly utilizing the security cage so that
the opaque barrier was not in place during the strip searches." Zaken Decl.,
at [ECF No. 107-1, paragraph 37].

4, The purpose of the opaque barrier, as described by the Defendants,
is to shield Plaintiff's genitals and private area from the camera's view.
[Id. at 35]. The officers conducting these strip searches went beyond the
scope of their “official duties" when they intentionally held the cage door
open and stood out of the way of the camera's view, guaranteeing that
Plaintiff's genitals and private area would be captured on video.

5. The Defendants themselves describe the "official duty" of the officers
conducting these strip searches as "properly utilizing the security cage."
[Id. at 37]. Therefore, because the officers went beyond the scope of their
official duties, Plaintiff had a legitimate, good faith basis to assert a
claim of voyeurism, because Plaintiff had an honest belief that the officers
demonstrated a clear intent to capture his genitals and private area on
video in violation of ‘the Defendants' own strip search policy. Plaintiff
submits that this is weyencian, and Plaintiff exhausted the proper remedy.

6. Furthermore, the Defendants never responded to Plaintiff's PREA
complaint to notify him that his complaint was substantiated, unsubstantiated,
or unfounded in violation of DC-ADM 008 Section 8 A.1 and 8 A.2: [ECF No.

98-1, pg. 73].

"1. Following the investigation into an inmate's allegation
of sexual abuse in a facility within the Department, the
Prison Rape Elimination Act (PREA) Compliance Manager (PCM)
at the facility where the inmate is housed shall inform the
inmate in writing within five business days of the closure
of the investigation on the PREA Investigation - Inmate
Notification Form (Attachment 8-A) as to whether the
allegation has been determined to be substantiated,
unsubstantiated, or unfounded. (28 C.F.R. §115, 73[a]).

2.
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 3 of 13

"2. If another agency conducts the investigation, the PCM
shall request the relevant information from the investigative
agency in order to inform the inmate within ten business
days of receipt of the information. (28 C.F.R. §115.73[b]).

 

7. Plaintiff objects to the Magistrate Judge's R&R as also being contrary
to case law. The Western District Court has previously held:

"Prison officials may not take unfair advantage of the
exhaustion requirement, ... and a remedy becomes ‘unavailable'
if prison employees do not respond to a properly filed
grievance or otherwise use affirmative misconduct to prevent
a prisoner from exhausting."

 

Ponton v. Bailey, 2006 WL 3498309, *4 (W.D.Pa., Dec. 4, 2006), citing
Dole v. Chandler, 438 F.3d 804, 809, 812 (7th Cir. 2006), (emphasis added).
8. The Middle District Court had a similar and even more applicable
holding:
"refusing to dismiss for non-exhaustion where the
failure to exhaust was caused by prison officials'
failure to follow their own rules."

Kinzey v. Beard, 2006 WL 2829000, *10 (M.D.Pa., Sept. 1, 2006).

9. Even if Plaintiff had failed to exhaust the correct administrative
remedy (which he disputes), the Defendants are responsible for violating
their own rules. Had Plaintiff been notified that his PREA complaint was
unfounded, (as policy requires), he would have exhausted the grievance process.

10. Because of (1) the Defendants' admission regarding the improper
conduct of their officers, (2) the willful and intentional exposure of
Plaintiff's genitals and private area to the camera, and (3) the Defendants'
failure to notify Plaintiff about the status of his PREA complaint in
violation of the PREA policy (DC-ADM 008), Plaintiff respectfully asserts
that the R&R of the Magistrate Judge regarding exhaustion is both clearly
erroneous and contrary to law.

11. As such, Plaintiff respectfully requests that his Objection be

sustained, and the Defendants' Motion for Summary Judgment be DENIED.
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 4 of 13

B. FOURTH AMENDMENT CLAIM:

12. Plaintiff raises several objections to the Magistrate Judge's R&R,
the first of which is that the R&R is contrary to clearly established
federal law.

Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979).

13. The United States Supreme Court in Bell laid out (4) factors which
determine whether or not a search is reasonable. Id at 559. Of those (4)
factors, the Defendants (by their own admission) have failed to satisfy the
2nd Bell factor, "the manner in which it is conducted." Defendant Zaken
admitted, and the Magistrate Judge acknowledged the admission [ECF No. 118,
at pg. 14, paragraph 2] that the strip searches of Plaintiff were being
conducted improperly. See Zaken Decl. at [ECF No. 107-1, paragraph 37].

14. The Magistrate Judge goes on to state that (according to Zaken Decl.),_
"Defendant Zaken has acknowledged lapses in implementing the video surveil—
lance policy, which have since been corrected." [ECF No..118, at pg. 14, par. 2].
Plaintiff submits that: (1) it is irrelevant what the Defendants did after
Plaintiff's rights were violated; (2) Plaintiff provided three declarations
attached as Appendices to Plaintiff's Responsive Concise Statement at [ECF |
No. 105] which contradicts the assertions in Zaken Decl., at [ECF No. 107- 1,
paragraph 37] on which the Magistrate Judge based the R&R; and (3) the
Defendants provided no evidence other than the self-serving declaration of
Defendant Zaken to support their motion for summary judgment, which the
United States Supreme Court has repeatedly held is insufficient to withstand
a motion for summary judgment. "Conclusory, self~serving affidavits are
insufficient to withstand a motion for summary judgment." Berrada v. Cohen,
2019 U.S. App. LEXIS 32782; Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871,

888, 110 S.Ct. 3177, IIT L.Ed.2d 695 (1990).

4.
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 5 of 13

15. Plaintiff's second objection that the Magistrate Judge's R&R is

clearly erroneous and contrary to law is in regard to the Fourth Amendment.

Hudson v. Palmer, 468 U.S. 517, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984)
16. "The applicability of the Fourth Amendment turns on whether the
person invoking its protection can claim a justifiable, a reasonable, or

a legitimate expectation of privacy that has been invaded by government

action." Id. at 525.

Katz v. United States, 389 U.S. 347, 361, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967)
17. "A search under the Fourth Amendment occurs when the government
invades one's reasonable expectation of privacy." Id. See also Kyllo v.
United States, 533 U.S. 27, 33, 121 S.Ct. 2038, 150 L.Ed.2d 94 (2001).
18. Defendant Zaken establishes Plaintiff's reasonable expectation
of privacy in his declaration at [ECF No. 107-1, paragraph 35]:
"As indicated in my previous declaration, the visiting
room security cages wherein the strip searches are
conducted are designed and constructed so that there
is an opaque barrier across the front and side of the
security cage such that the genitals or private areas
of the inmates are not captured by the video surveillance."
[ECF No. 107-1, at 35] (emphasis added).
19. Here, Defendant Zaken states that the clear intent and purpose
of the security cage was to ensure Plaintiff's right to bodily privacy in
his genitals and private area. Defendant Zaken acknowledges that right was
violated by his officers at [ECF No. 107-1, at 37].
20. However, although Defendant Zaken claims to have remedied the abuse
of his policy by his officers, Plaintiff has provided evidence that the
Defendants had prior knowledge of these improperly conducted strip searches

and allowed them to continue for over (2) years. See [ECF No. 105, Appendix
C, D, and E].
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 6 of 13

21. Based upon the Supreme Court's holding in Hudson, Katz, and
Kyllo, the Defendants' acknowledgment of Plaintiff's expectation of privacy
in his genitals, and the Defendants’ admission that their officers violated
that expectation, Plaintiff respectfully objects to the Magistrate Judge's
R&R as being clearly erroneous and contrary to clearly established Federal
law, as Plaintiff clearly had a reasonable expectation of privacy that his
genitals and private area would not appear on the surveillance camera.

22. Plaintiff's third objection that the Magistrate Judge's R&R is
clearly erroneous and contrary to law is in regard to the Magistrate Judge's
reliance on Watley v. Pike Cnty., No. 3:17-cv-1539, 2018 WL 6018903, at *11
(M.D.Pa. Nov. 16, 2018), and Fatir v. Phelps, No. 18-933, 2019 WL 2162720,
at *6 (D.Del. May 17, 2019).

23. Plaintiff submits that Watley and Fatir have absolutely no
relevance whatsoever to the instant case.

Watley v. Pike Caty.:

24. In Watley, "Defendants in their reply dispute the classification
of the search at issue as a ‘strip search,' noting that officers did not
examine Watley's genitals or buttocks, but instead disrobed him quickly and

placed him in a suicide smock. (See Doc. 20, 6-7). Watley admits that his

 

buttocks and/or genitals were not examined during the search. (See Defs.'
SMF, 944; Pl.'s SMF, §44)." Watley, at footnote No. 6, (emphasis added).
25. In the instant case, the officers conducting the strip searches -
deliberately held the cage door open and stood out of the way of the
camera's view with the apparent intent of displaying Plaintiff's genitals
and private area on camera. .
26. In Watley, the camera at issue was described as a "hand held body

camera," and the reason Watley was stripped while recorded was because he
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 7 of 13

was being placed on suicide watch and therefore had no reasonable expectation
of privacy under the Fourth Amendment.

27. In the instant case, the camera at issue is mounted on the ceiling,
and is routinely used during strip searches of inmates going to, and coming
from visits, and Plaintiff had a reasonable expectation of privacy as
established by Defendant Zaken. (See paragraphs 18-21, supra).

28. Lastly, Watley raised a Fourth and Fourteenth Amendment claim,
and the instant Plaintiff is only raising a Fourth Amendment claim.

Fatir v. Phelps:

29. In Fatir, those plaintiffs raised several claims that the instant
did not: Fifth Amendment, Eighth Amendment, Fourteenth Amendment, HIPAA,
the False Claims Act, PREA, and the Delaware Constitution.

30. In Fatir, the "Complaint does not allege that Defendants conducted
the search in an unreasonable manner." Fatir, at [2019 U.S. Dist. LEXIS 19].
In the instant case Plaintiff does, and Defendant Zaken admitted that the
searches were not being conducted properly. See Zaken Decl. [ECF No. 107-1,
at 37]. Moreover, Fatir, did not survive a motion to dismiss and proceed
to summary judgment, and the Plaintiff in the instant case did.

31. Based on the numerous factual difference between Watley, Fatir,
and the instant case, Plaintiff respectfully asserts that Watley and Fatir
have no relevance to the instant case that would support a finding in favor
of summary judgment. As such, Plaintiff respectfully objects to the Magistrate
Judge's R&R as being clearly erroneous and contrary to law.

32. Plaintiff's Fourth objection that the Magistrate Judge's R&R is
clearly erroneous and contrary to law is the Magistrate Judge's holding that:

“Although Plaintiff argues that the cage door has
not been closed on several occasions, Defendant
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 8 of 13

Zaken has acknowledged lapses in implementing the
video surveillance policy, which had since been
corrected. Because Plaintiff's claim arises out of
SCI-Greene's policy, this fails to create a genuine
issue of material fact as to whether the policy,
itself, violates his Fourth Amendment rights."

[ECF No. 118, at pg. 14].

33. The statement that the "lapses in implementing the video
surveillance policy...have since been corrected," is based solely on
Defendant Zaken's Declaration and nothing else. While Plaintiff had
provided declarations from (2) other inmates which contradicted the facts
in Zaken's Declaration, and demonstrated that these "lapses" have not been
corrected, it appears that the Magistrate Judge gave no consideration
whatsoever to Plaintiff's evidence and based the R&R solely on Defendant
Zaken's word, which is not only contrary to rulings in Berrada and Lujan,
(paragraph 14 supra), but also contrary to Fed.R.Civ.P. Rule 56:

"Under Rule 56, the Court must view the evidence

presented on the motion in the light most favorable
to the non-moving party."

See Anderson v. Liberty Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91
IxEd:2d 202 (1986), at 255.

34. The statement that "Because Plaintiff's claim arises out of
SCI-Greene's policy, this fails to create a genuine issue of material fact
as to whether the policy, itself, violates his Fourth Amendment rights,"
is clearly erroneous as it is inconsistent with the facts Plaintiff put

forth in his Complaint.

35. "Since approximately March of 2018, the Defendants
have implemented, authorized, maintained, permitted,
and enforced a policy, procedure, and practice in
which inmates in their custody are subjected to
strip-searches with their genitals and private parts
in full view of a 360 degree ceiling camera every
time they wish to have contact visits, or use the
bathroom during visits." [ECF No. 26, at paragraph
12], (emphasis added).
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 9 of 13

36. Plaintiff's claim is not based on the Defendants' policy itself,
as stated by the Magistrate Judge. Plaintiff's claim is based on the policy
AND practice. The "practice" portion of the claim was omitted from the
Magistrate Judge's R&R as well as the Defendants' motion for summary judgment.

37. The. practice is a crucial point to the Fourth Amendment claim
because since March of 2018 , the Defendants were made aware of their officers’
improper conduct (practice), and eventually admitted that their officers'
practice was inconsistent with the original intent of their policy. In spite:
of the Defendants' knowledge of their officers’ conduct, they permitted it
to continue for over (2) years. Defendant Zaken confirms for this Court!:
that he made no attempts to correct his officers’ conduct until after the
initiation of the instant law suit, (see [ECF No. 107-1, at 37-38]), but
failed to specify an exact or approximate date.

38. Plaintiff respectfully asserts that because the Defendants knew
of their officers' improper abuse of the policy they implemented, and
permitted it to go on for over (2) years, the Defendants have supervisory
liability under §1983: .

"Tt is well established that no liability exists under
section 1983 solely by means of vicarious. liability or
respondeat superior. Shaw v. Stackhouse,: 920 F.2d

1135, 1147 (3rd Cir. 1990). Instead, in order for section
1983 liability to attach, a plaintiff must show that a
defendant was personally involved in the deprivation

of his or her federal rights. See Evancho v. Fisher, ©
423 F.3d 347, 353 (3rd Cir. 2005). In cases involving

a supervisory or reviewing defendant, personal
involvement may be shown through ‘allegations of
personal direction or of actual knowledge and
acquiescence.' Id. at 353 quoting Rode v. Dellarciprete,
835 F.2d 1195, 1207 (3rd Cir. 1988). In cases where a
supervising official knowingly permits a continuing
custom or policy that results in harm to a Plaintiff,

§1983 liability may attach. See Colburm v. U
Darby Twp., 838 F.2d 663, 673 (3rd Cir. 1988). ©

 
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 10 of 13

At a minimum, such liability attaches ‘only where
there are both (1) contemporaneous knowledge of
the offending incident or knowledge of a prior
pattern of similar incidents, and (2) circumstances
under which the supervisor's inaction could be found
to have communicated a message of approval to the
offending subordinate.’ Colburn, 838 F.2d at 673
(quoting Chinchello v. Fenton, 805 F.2d 126, 133
(3rd Cir. 1986)."
Anderson v. Folino, 2011 U.S. Dist. LEXIS 105785 at (2011 U.S. Dist.
LEXTS 43), (emphasis added).

39. Plaintiff respectfully asserts that each of the aforementioned
statements cited in the Magistrate Judge's R&R are clearly erroneous and
contrary to clearly established Federal law.

40. Plaintiff's final objection that the Magistrate Judge's R&R is
clearly erroneous and contrary to law is the statement by the Magistrate
Judge on page 14 of the R&R:

"In any event, these incidents do not raise privacy
concerns beyond the mere fact of video recording
the strip searches. Simply recording a strip
search - with or without a security cage - does
not violate an inmate's Fourth Amendment rights."
[ECF No. 118, pg. 14, paragraph 2].

41. Plaintiff objects to this statement by the Magistrate Judge. In
support of this statement, the Magistrate Judge cited Watley, which Plaintiff
has established in paragraphs 24-28 supra, has no relevance to the instant
case because Watley had no reasonable expectation of privacy because he was
being placed on suicide watch, and the camera was not focused on his genitals
and private area.

42. As a final matter, there are two decisions within this Circuit

that support Plaintiff's Fourth Amendment claim, and are contradicted by

the Magistrate Judge's above statement:

10.
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 11 of 13

“Canedy v. Boardman, 16 F.3d 183, 185 (7th Cir. 1994)
(The Fourth Amendment protects an inmate against the
forced observation of his naked body, and it is an even
greater invasion of privacy to be viewed naked by the
opposite sex."

See Byler v. Dep't of Corr., 2009 U.S. Dist. LEXIS 103494 (3rd Cir. 2009).

 

43. "The isolated nature of the incident does not defeat
the claim. See Hayes v. Marriott, 70 F.3d 1144, 1147
(10th Cir. 1995) (single viewing of an inmate by prison
officials of the opposite sex can be enough for a
Fourth Amendment violation."
"Although limited in the prison context, a person has a
basic right of privacy in his naked body, not just in
having it viewed by the opposite sex, although the
interest is strong in the latter circumstances."
See Solon v. Ranck, 2007 U.S. Dist. LEXIS 84903 (M.D.Pa., Nov. 16, 2007).
44, Here, the Middle District held that a Fourth Amendment violation
can occur regardless of observers of the opposite sex. They only held that
the violation would be stronger if the observer was of the opposite sex.
45. As to Plaintiff's expectation of privacy, the Defendants are the
ones who established that expectation, allowed it to be repeatedly violated
over a (2) year period, then admitted to the violation. The fact that the
Defendants claim to have remedied their officers’ behavior after the
violations does not change the fact that these violations occurred, (and
were permitted to continue).
46. WHEREFORE, based on all of the foregoing facts, authorities, and
citations to the record, Plaintiff respectfully prays this Honorable Court
to sustain Plaintiff's objections, and DENY the Defendants' motion for

summary judgment.

11.
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 12 of 13

TIT. CONCLUSION

47. Plaintiff respectfully asserts that he has established that the
Magistrate Judge's R&R is clearly erroneous and contrary to clearly
established Federal law, specifically: Ponton v. Bailey, Dole v. Chandler,
Kinzey v. Beard, Bell v. Wolfish, Berrada v. Cohen, Lujan v. Nat'l
Wildlife Fed'n, Hudson v. Palmer, Katz v. United States, Kyllo v. United
States, Anderson v. Liberty Inc., Anderson v. Folino, Byler v. Dep't of
Corr., Solon v. Ranck, and Fed.R.Civ.P. Rule 56.

48. Plaintiff further asserts that he has demonstrated a reasonable —
expectation of privacy that his private area and genitals would be shielded
from the camera's view, and that expectation was violated, and the Defendants
were aware of the violations, admitted to them, and took no steps to correct
these violations until some unspecified time after the initiation of the
instant law suit.

WHEREFORE, based on the foregoing facts, authorities, and citations
to the record, Plaintiff respectfully prays this Honorable Court to sustain

Plaintiff's objections, and DENY the Defendants’ motion for summary judgment.

Respectfully submitted,

Date: (| -F-hoO =, Un Vo

Thuy Vo, pro se
#KI-891 1

175 Progress Drive
Waynesburg, PA 15370

12.
Case 2:18-cv-01364-NR-MPK Document 123 Filed 12/14/20 Page 13 of 13

VERIFICATION
L_ Tho 4 Uan Vo _, declare under the penalty of perjury that the statements
made in this motion/petition or legal action are true and correct to the best of my knowledge and
belief. I understand that making false statements herein are made subject to the penalties of

18 U.S.C.S. § 1001, relating to frand and false statements.

Date: IA-4G~-Ao- Sf fg Vaio

ZAM Yay 2. pro se
poc# “a7t-#¢7/

175 Progress Drive
Waynesburg, PA. 15370
PROOF OF SERVICE
L The f Vin Vo , do hereby certify that I have served a true and correct
copy of the foregoing motion/petiticn or legal action, to the parties and in the manner listed
below. This service satisfies the requirements of Fed. R. Civ. P. Rule 5, and Fed. R. Crim. P.

Rule 49. This service also satisfies the requirements of the Prisoner's Mailbox Act;

Commonwealth v. Jones, 700 A.2d 423 (1997), and Houston y. Lack, 108 S. Ct. 2379 (1988).

Service by First Class Mail:
~ Clerk of Courts Senior Deputy Attorney General
US. District Court Scott Bradley
700 Grant St. Room 3110 1251 Waterfront Place
Pittsburgh, PA. 15219 Mezzanine Level

Pittsburgh, PA. 15222

 

Date: (A- F-~Ao AVL.

7 Feud Vet Vo .pro se

DOCH KT=ea//
175 Progress Drive
Waynesburg, PA. 15370
